 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 REBECCA MARTIN, an Individual,                            Case No.: 2:17-cv-02329-APG-NJK

 4           Plaintiff                                   Order Vacating Trial and Setting Status
                                                                   Check Deadline
 5 v.

 6 TARGET CORPORATION a Foreign
   Corporation; YET UNKNOWN
 7 EMPLOYEE; DOES I through X, inclusive,,

 8           Defendants

 9         Based on the parties’ notice of settlement (ECF No. 36), the May 6, 2019 trial setting is

10 vacated. The parties shall file a stipulation to dismiss or a report on the status of their settlement

11 by May 6, 2019.

12         DATED this 12th day of April, 2019.

13

14
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     2
